Plaintiff in error, Roy Peel, was convicted in the county court of Oklahoma county on an information charging that he did have possession of 22 half pints of whisky with intent to sell, and his punishment was fixed at confinement in the county jail for 30 days and a fine of $50. From the judgment rendered on the verdict he appealed, by filing in this court on November 10, 1917, a petition in error with case-made. The plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is sustained, and the appeal herein is dismissed and the cause remanded to the trial court.